Case 3:19-cv-00442-TJC-JBT Document 50 Filed 09/08/20 Page 1 of 2 PageID 587




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

JACARA MONIQUE GARTRELL,
on behalf of herself and all others
similarly situated,                               Case No. 3:19-cv-00442-TJC-JBT

              Plaintiff,

v.

J.J. MARSHALL & ASSOCIATES, INC.,

            Defendant.
_________________________________________/

              PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY
                      REGARDING ARTICLE III STANDING

       Jacara Monique Gartrell provides the Court the following notice of supplement authority

supporting Plaintiff’s Memorandum of Law on Article III Standing.

              Order Denying Defendant’s Motion for Reconsideration of Court’s
              Order denying Defendant’s Motion to Dismiss and Motion for
              Judgment on the Pleadings. Gause v. Med. Bus. Consultants, Inc.,
              No. 8:18-CV-1726-T-30AAS, 2020 WL 5076610 (M.D. Fla. Aug.
              27, 2020)

Dated: September 8, 2020                          VARNELL & WARWICK, P.A.

                                    By:    /s/ Brian W. Warwick
                                           Brian W. Warwick; FBN: 0605573
                                           Janet R. Varnell; FBN: 0071072
                                           1101 E. Cumberland Ave., Suite 201H, #105
                                           Tampa, Florida 33602
                                           Telephone: (352) 753-8600
                                           Facsimile: (352) 504-3301
                                           bwarwick@varnellandwarwick.com
                                           jvarnell@varnellandwarwick.com
                                           awallace@varnellandwarwick.com

                                           THE LAW OFFICE OF GLENN S. BANNER, P.A.
                                           Glenn Banner, FBN: 0620254
                                           5245 Commissioners Drive
                                           Jacksonville, Florida 32224


                                              1
Case 3:19-cv-00442-TJC-JBT Document 50 Filed 09/08/20 Page 2 of 2 PageID 588




                                            Telephone: (904) 240-4401
                                            gbanner@gbannerlaw.com

                                            ATTORNEYS FOR PLAINTIFF



                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on September 8, 2020, I served the foregoing via the Court’s

CM/ECF filing system, which electronically transmitted a copy to Defendant’s counsel as follows:


       JOSEPH C. PROULX, ESQ.
       jproulx@gsgfirm.com
       DALE T. GOLDEN, ESQ.
       dgolden@gsgfirm.com
       GOLDEN SCAZ GAGAIN, PLLC
       201 North Armenia Avenue
       Tampa, Florida 33609-2303
       Phone: (813) 251-5500
       Fax: (813) 251-3675

       Counsel for Defendant

                                            /s/ Brian W. Warwick
                                            BRIAN W. WARWICK




                                               2
